Citation Nr: 1550275	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  08-38 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to a rating higher than 20 percent for type II diabetes.

3.  Entitlement to a rating higher than 20 percent for right lower extremity diabetic neuropathy.

4.  Entitlement to a rating higher than 20 percent for left lower extremity diabetic neuropathy.

5.  Entitlement to higher initial ratings for right upper extremity neuropathy rated as 10 percent disabling from July 15, 2008, and 30 percent disabling from July 11, 2013. 

6.  Entitlement to higher initial ratings for left upper extremity neuropathy rated as 10 percent disabling from July 15, 2008, and 30 percent disabling from July 11, 2013. 
. 

7.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to February 24, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2012, the Veteran withdrew his request for a Board hearing.  In June 2013 the Board, among other things, remanded the above issues for additional development. 

While in November 2015 the Board received a Veterans Health Administration (VHA) opinion, it has not as yet provided the Veteran and his representative with notice of the VHA.  Nonetheless , the Board finds that it may adjudicate the current claim without first waiting to provide this notice because, given the favorable decision below, the Veteran is not prejudiced by this lack of notice.  

The claims for higher ratings for type II diabetes mellitus as well as for right and left lower and upper extremity diabetic neuropathy and the claim for a TDIU prior to February 24, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss is due to his service connected type II diabetes mellitus. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative contend, in essence, that the appellant's current right ear hearing loss is due to the appellant's military service and/or his service connected type II diabetes mellitus.

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As secondary service connection for right ear hearing loss under 38 C.F.R. § 3.310, the Veteran has been service-connected for type II diabetes mellitus since 2002.  The post-service record also shows the Veteran has been diagnosed with hearing loss in the right ear as defined by VA.  See VA examination dated in July 2013; Also see 38 C.F.R. § 3.385; Allen; McClain.  Furthermore, the November 2015 VHA included the opinions that the Veteran's service-connected type II diabetes mellitus caused, at least in part, the Veteran's right ear hearing loss as well as permanently worsened it.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Therefore, based on the totality of the medical evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for right ear hearing loss.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

As to the claims for higher ratings for type II diabetes mellitus as well as for right and left lower and upper extremity diabetic neuropathy, the Veteran's representative in its June 2015 Brief notified the Board of the appellant's claims that his disabilities had worsened since his last VA examination in June 2013.  Therefore, the Board finds that a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the claim for a TDIU prior to February 24, 2011, the Board finds that this claim is inextricably intertwined with the above ratings claims and therefore it must also be remanded.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, outstanding treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).


Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Physically or electronically associated with the claims file all post-June 2013 treatment records from the Fayetteville VA Medical Center. 

2.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the current problems caused by his type II diabetes mellitus as well as right and left lower and upper extremity diabetic neuropathy and have first-hand knowledge of the impact his service-connected disabilities had on his ability to obtain and maintain employment prior to February 24, 2011.  Provide them a reasonable time to submit this evidence.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his type II diabetes mellitus.  The claims folder should be made available and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  

The examiner should also indicate the impact the Veteran's disability had on his ability to secure or follow a substantially gainful occupation prior to February 24, 2011.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his right and left lower and upper extremity diabetic neuropathy.  The claims folder should be made available and reviewed by the examiner.  

The examiner is to identify all neurologic pathology found to be present as well as provide an opinion as to the degree of impairment in each extremity.

The examiner should also provide an opinion as to whether the degree of impairment in each extremity is best characterized as complete paralysis or incomplete paralysis.  

If it is best characterized as incomplete paralysis, this should be characterized as mild, moderate, or severe.

The examiner should also indicate the impact the Veteran's disabilities had on his ability to secure or follow a substantially gainful occupation prior to February 24, 2011.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives the Veteran notice of all the evidence added to the record since the July 2012 SSOC including the VA treatment records added to Virtual VA in June and July 2013 as well as notice of the laws and regulations and gives them an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


